Citation Nr: 0300570	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C. § 1151.

3.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946.  He died in June 1999 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In June 2001, the Board remanded 
the case to the RO for further development and 
adjudication consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002). The case now 
is before the Board for further appellate consideration.

With respect to the appellant's claim for entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318, the Board observes that 
the veteran was not rated totally disabled by VA for a 
continuous period of ten years prior to his death or at 
least five years from his release from active duty.  
Consequently, pursuant to a Board directive, that claim 
for entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. 
§ 1318 is subject to a temporary stay of processing.  See 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).  In that decision the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
directed VA to conduct expedited rulemaking, which will 
either explain why certain regulations -- 38 C.F.R. § 3.22 
and 38 C.F.R. § 20.1106 -- are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations 
so that they are consistent.  The temporary stay on the 
adjudication of certain 38 U.S.C. § 1318 claims, including 
the claim in this case, will remain in effect pending the 
completion of the directed action.  Therefore, the Board 
is precluded from rendering a decision on that issue until 
the stay is lifted. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The appellant was married to the veteran at the time 
of his death.

3.  The veteran died on June [redacted], 1999, as a result of 
hyperkalemia due to end-stage renal disease due to 
diabetes mellitus; other significant conditions 
contributing to death but not related to the cause of 
death were liver failure and peripheral vascular disease.

4.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD) and 
malaria, rated as 30 percent and noncompensable disabling, 
respectively 

5.  The veteran was treated for various health problems, 
including his service connected PTSD, at the Palo Alto VA 
Medical Center (VAMC) from 1996 until just prior to his 
death.

6.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the cause of the 
veteran's death.

7.  The cause of the veteran's death was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of fault on VA's 
part.  The medical complications surrounding his death 
were reasonably foreseeable at the time of his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).  

2.  The criteria for entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C. § 
1151 for the cause of the veteran's death have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991& Supp. 2002); 
38 C.F.R. 
§ 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the VCAA was enacted 
and became effective.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  Besides essentially eliminating 
the requirement that a claimant submit evidence of a well-
grounded claim, the VCAA also modified the circumstances 
under which VA's duty to assist a claimant applies, and 
how that duty is to be discharged.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on 
a claim.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  

After examining the record, the Board is satisfied that 
all relevant facts pertaining to the appellant's claims 
for the cause of the veteran's death have been properly 
developed as service, non-VA and VA medical records, a 
December 2001 VA medical opinion, and the appellant's and 
her representative's statements have been associated with 
the claims file.  

With regard to the RO's compliance with the Board's June 
2001 remand instructions, the Board notes that the RO was 
instructed to review the claims file and ensure that all 
notification and development action required by the VCAA 
was satisfied and to obtain a medical opinion to determine 
whether medications prescribed for the veteran by VA 
caused or contributed to the development of liver disease.  
Upon completion, the RO was to re-adjudicate the 
appellant's claims and issue a supplemental statement of 
the case (SSOC). 

In compliance with Board's remand, additional VA treatment 
records dated from November 1997 to March 1999 have been 
associated with the claims file.  In October 2002, the 
Board sent a letter to the appellant and her 
representative complying with the notice requirements of 
the VCAA and requested additional information in support 
of the appellant's claims.  No response was received.  In 
a December 2001 VA medical opinion, a VA specialist 
reviewed the veteran's medical records and discussed the 
veteran's medical treatment from November 1997 through his 
death on June [redacted], 1999 with particular emphasis on the 
medical treatment and medication prescribed by VA 
physicians, as well as Kaiser Permanente physicians and 
noted that the medications received for elevated 
cholesterol were not associated with the type of liver 
disease suffered by the veteran and it was unlikely that 
the statin drugs or Trazodone used in treating PTSD played 
a role in the veteran's death.  In February 2002, the RO 
readjudicated the appellant's claims and issued an SSOC.

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's June 2001 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A 
(West Supp. 2002).  In this connection, the Board finds 
that the service, non-VA and VA medical records, lay 
statements, and December 2001 VA medical opinion, which 
evaluate the status of the veteran's health before and at 
the time of his death and VA treatment, are adequate for 
determining whether service connection is warranted for 
the cause of the veteran's death, to include entitlement 
to dependency and indemnity compensation under the 
provisions of 38 U.S.C. § 1151.  

Even though the RO originally denied one of the 
appellant's claim for service connection for cause of the 
veteran's death as not well grounded, the Board finds no 
prejudice to the appellant in this case by adjudicating 
the question of entitlement to service connection for 
cause of death or for compensation under the provisions of 
38 U.S.C. § 1151.  This is so because the requirements 
regarding notice, which must be provided to the appellant 
under the VCAA have been satisfied by the various 
informational letters, the statement of the case, a 
February 2002 SSOC, the Board remand, and the October 2002 
VCAA letter, as VA advised the appellant and her 
representative of the provisions of the VCAA and of what 
must be demonstrated to establish service connection for 
cause of the veteran's death and for compensation under 
the provisions of 38 U.S.C. § 1151, asked her to provide 
additional information, and advised her of the RO's 
efforts to obtain information in support of her claims. 

In light of the foregoing, the Board finds that VA has 
notified the appellant of the evidence needed to 
substantiate her claims and has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.  As such, there has been no prejudice to the 
appellant in this case that would warrant further notice 
or development, the appellant's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Background

In this case, the Certificate of Death shows that the 
veteran died at his residence in June 1999, at the age of 
73.  The immediate cause of death was hyperkalemia, due to 
end-stage renal disease, due to diabetes mellitus.  Other 
significant conditions contributing to his death were 
liver failure and peripheral vascular disease.

Service and post-service medical records are negative for 
complaints or diagnosis of, or treatment for hyperkalemia, 
renal disease, diabetes mellitus, liver failure, or 
peripheral vascular disease during service or within one 
year of discharge from service.  

In a May 1946 rating decision, the San Francisco Regional 
Office granted service connection for anxiety neurosis 
(later recharacterized as PTSD) and malaria.  The 
disability ratings for these disorders changed during the 
intervening years, but at the time of the veteran's death, 
his PTSD was rated at 30 percent and his malaria was 
inactive and rated as noncompensable.

At a May 1948 VA general medical examination, the 
veteran's digestive (including his liver), cardiovascular, 
and respiratory systems were normal.  Neurological 
examination was essentially negative.  His blood pressure 
was reported as 124/88.  The diagnoses were mild anxiety 
reaction, scar on the right shoulder and malaria, not 
found clinically or by laboratory testing.

The veteran had had diabetes mellitus at least since 1977.  
He also had coronary artery disease and renal failure with 
peripheral neuropathy, and hypertension.  By November 
1994, the veteran had proteinuria and hematuria, 
indicating significant renal disease, and an arteriovenous 
fistula was created in preparation for dialysis.  Problems 
complicating the veteran's diabetes included ulcers on his 
feet and peripheral vascular disease of the lower 
extremities.  He had elevated cholesterol and triglyceride 
levels associated with his diabetes and coronary vascular 
disease, which required medication for lipid reduction.  
The veteran was treated by both the Palo Alto VAMC and at 
the Kaiser Permanente Medical Center in Redwood City.  

An August 1997 pharmacological note indicates that the 
veteran had requested evaluation of medication.  Those 
drugs that he was no longer using were canceled and his 
medications were converted, as allowed, to 90-day 
prescriptions.  The same month, the veteran was prescribed 
Trazodone, 50 milligrams  for sleep and PTSD.  Because of 
his renal function loss, a VA pharmacy review of his 
medications was done in November 1997, but no dosage 
adjustments were required.  In July 1998, Trazodone was 
increased to 50 milligrams twice a day.  A month later, 
the veteran was to take 150 milligrams of Trazodone at 
bedtime.  After a September 1998 VA pharmacological 
review, the VA pharmacist told the veteran to discontinue 
taking Lovastatin when he started Atorvastatin.  Another 
review was done at the request of Nephrology, in November 
1998, but no dosage adjustments were made.

In December 1998, the veteran began dialysis at Kaiser 
Permanente.  A month later he developed a non-healing 
ulcer on his right heel.  

The veteran was seen last at the Palo Alto VAMC on January 
15, 1999 and at VA mental health group sessions on January 
27, 1999.  A January 1999 general medical clinic record 
reveals laboratory test results showing an elevated 
alkaline phosphatase of 636 (up from 148 in March 1998), 
with an SGOT of 69 and a bilirubin of 3.3.  An expedited 
right upper quadrant ultrasound was requested, but never 
done, due to the veteran's transfer to Kaiser Permanente 
for further care.

VA pharmacy records show that the veteran's last refill of 
Trazodone was on January 12, 1999 and of Atorvastatin 
three days later.  The veteran had been on various statin 
drugs since 1995, initially 40 milligrams of Lovastatin , 
then 60 milligrams of Lovastatin in January 1997.  In 
March 1998, his prescription was changed to 20 milligrams 
of Atorvastatin, which was later increased to 40 
milligrams in January 1999.  After the veteran's last 
visit on January 15, 1999, there was no further direct 
participation by the Palo Alto VAMC, either medical 
treatment or pharmacologic administration.

There are records of telephone messages, received in March 
1999, in which the veteran apologized for not having 
followed up at the VAMC and indicated that he had been 
taken off all of his medications except for Insulin and a 
diarrhea medication.  The VA physician noted that she had 
advised the veteran to comply with all Kaiser treatment 
recommendations and follow-up appointments and to let VA 
know when, and if, he was ready to re-enter VA care.  On 
March 29, 1999, dialysis was started three times weekly at 
Mills Dialysis Center.  A final telephone message on May 
18, 1999, referring to a request for a refill of Amitrol, 
indicated that the veteran had not been seen at the VAMC 
for several months and that he had left messages stating 
that he had been hospitalized at Kaiser and was under the 
care of Dr. Feldman in Kaiser's Renal Department.  The VA 
physician annotated the record to show that she had left 
the veteran a message stating, that since VA had not seen 
him in a long time and because he did not have an active 
prescription for Amitrol, he should discuss his medication 
needs with his treating physicians at Kaiser.

Kaiser records reveals that, following a January 1999 
ultrasound, the veteran was admitted for three days in 
February 1999 at Kaiser's Redwood City Medical Center.  
His records showed ascites in the upper abdomen, a small 
contracted gallbladder with thickened wall, and 
cholelithiasis without ductal dilatation.  At that time, 
he had a bilirubin of 3, AST of 62, alkaline phosphatase 
of 1,142, GGT of 495, albumin of 3.2, and PT of 13.1, 
which indicated biliary disease rather than inflammatory 
hepatocellular disease.  The veteran again was 
hospitalized from March 9 to March 24, 1999 with 
hyperbilirubinemia, initially thought secondary to 
Cephalosporin.  A cholecystectomy was performed and an 
operation note shows liver cirrhotic.  A liver biopsy was 
interpreted initially as intrahepatic cholestasis.  An 
attempt at an endoscopic retrograde 
cholangiopancreatography (ERCP) failed.   Instead the 
veteran had an upper endoscopy, which showed a duodenal 
ulcer.  His liver biopsy was reviewed by a specialist in 
liver and intestinal pathology, Dr. Linda Farrell at the 
University of California at San Francisco.  She found no 
evidence of hepatitis or significant hepatocyte stasis.  
The findings were typical of large duct obstruction.  Less 
likely possibilities might include sepsis or cholangitic 
drug reaction.  A computed tomography (CT) scan showed no 
bile duct dilation.  On March 22, 1999, the veteran's SGOT 
was 153, bilirubin was 8.4, and his alkaline phosphatase 
peaked at 1,729.  The veteran developed gangrene of his 
heel and a right below-the-knee amputation was performed 
on April 20, 1999.  A day later, his bilirubin was 19, AST 
was 107, ALT was 71, and alkaline phosphatase was 1,425.  
The veteran died at home on June [redacted], 1999, at the age of 
73.  The immediate cause of death was hyperkalemia due to 
end-stage renal disease, due to diabetes mellitus.  Other 
significant conditions contributing to his death were 
liver failure and peripheral vascular disease.

In a December 2001 VA medical opinion, after a review of 
all available records, the VA specialist opined that the 
veteran's death was due to renal disease caused by long-
term diabetes mellitus and hyperlipidemia, with extensive 
vascular disease and insufficiency of the coronary, renal 
and peripheral vasculature.  The VA specialist added that 
the medications the veteran received for elevated 
cholesterol, Lovastatin and Atorvastatin, have been 
associated with hepatocellular inflammation, which could 
cause a rise in the liver enzymes, AST and ALT, otherwise 
known as SGOT and SGPT; however, this was not the type of 
liver disease that was seen in the veteran.  Instead, he 
had cholestatic liver disease, marked by obstruction of 
extrahepatic biliary vessels.  Because the type of liver 
disease the veteran had was not associated with any of the 
drugs in question, it was very unlikely that either the 
statin drugs or Trazodone, which was administered for the 
veteran's PTSD, played a role in his death.  

It was also the VA specialist's medical opinion that there 
was no evidence that the veteran was given substandard 
care by the Palo Alto VAMC.  His VA care appeared to have 
been appropriate with pharmacologic review of his 
medications, taking into consideration the veteran's known 
renal disease.  When the veteran's biliary obstruction was 
noted, the VA physician ordered the appropriate initial 
test, an ultrasound of the upper abdomen, which was done 
at Kaiser Permanente, as the veteran focused his 
subsequent medical care at Kaiser and did not return for 
further care at the VAMC.  When the veteran contacted his 
VA physician, after transferring his care to Kaiser, she 
recommended appropriately that the veteran discuss 
medications with his treating Kaiser physicians and no 
further medications were dispensed by VA after January 15, 
1999.  Thus, the VA specialist stated that any problems 
related to medications occurring in the four months before 
the veteran's death would be highly unlikely to have a 
relationship to the medications prescribed by VA.  The 
March 1999 VA telephone message note suggests that 
medications were not playing a significant role in the 
veteran's subsequent hepatic or renal disease.  The 
veteran's biliary obstruction continued to increase after 
that, as indicated by a rising alkaline phosphatase.   In 
sum, the VA specialist found no evidence from the medical 
record that medications prescribed by VA played a 
significant role in the veteran's illness and death.  
Instead, his illness and death related to the progression 
of cardiovascular, renovascular, and peripheral vascular 
disease secondary to the veteran's nonservice-connected 
diabetes and hyperlipidemia.  The VA specialist concluded 
that the veteran's care within VA was appropriate, adding 
that he was not under the care of VA for the last five 
months of his life, when the events occurred relating to 
his death.

Analysis

Service Connection for Cause of Death

The appellant's principal argument is that the veteran's 
death was due to medication taken for his service-
connected PTSD.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or 
injury.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as renal and 
cardiovascular disease, will be presumed to be related to 
service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310, 3.312 (2002); Ruiz v. Gober, 10 
Vet. App. 352 (1997).  In short, the evidence must show 
that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Board has carefully considered the merits of the 
appellant's contentions, and the medical evidence in 
support, in weighing the evidence for and against her 
claim. However, for the following reasons, the Board 
concludes that entitlement to service connection for the 
cause of the veteran's death is not warranted.

In this case, there is no evidence of record, to include 
the veteran's service medical records and post-service 
medical records, that the veteran's cardiovascular, 
renovascular, peripheral vascular disease, diabetes 
mellitus, liver failure or hyperlipidemia were incurred in 
service or within one year after discharge.

At the time of his death, service connection had been 
established only for PTSD and malaria (inactive).  The 
veteran expired at home on June [redacted], 1999.  The immediate 
cause of death, as noted on the death certificate, was 
hyperkalemia, due to end-stage renal disease, due to 
diabetes mellitus.  Other significant conditions 
contributing to his death were liver failure and 
peripheral vascular disease.  There were no conditions 
listed as being due to or the consequence of the veteran's 
psychiatric disability or inactive malaria.

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred 
in or aggravated by active service and that a service-
connected disability did not substantially or materially 
contribute to the cause of his death.  There is no 
probative evidence that the veteran's service-connected 
PTSD or inactive malaria substantially or materially 
contributed to the cause of his death.  The veteran's 
malaria had been inactive for years.  Although the veteran 
took certain medications for his service-connected PTSD, 
there is no probative evidence indicating the debilitating 
effects of this disability rendered him less capable of 
resisting the effects of the disorders which caused his 
death.

On the basis of the evidence of record, the Board 
concludes the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  As noted 
above, there is no competent medical evidence of record 
which supports an etiological relationship between any 
condition the veteran was treated for in service and the 
subsequent development of hyperkalemia, cardiovascular, 
renovascular, peripheral vascular disease or diabetes many 
years after service or liver failure.  Moreover, the 
medical evidence of record does not reflect any 
complaints, treatment, manifestations or diagnosis of any 
abnormalities of the liver or cardiovascular, 
renovascular, and peripheral vascular systems or diabetes 
in service or within one year of discharge from service.  
Nor does it show an etiological relationship between the 
hyperkalemia that was the direct cause of his death and 
any incident or event from his service.  Thus, service 
connection is not warranted for liver failure, diabetes, 
or cardiovascular renovascular, or peripheral vascular 
disease.  In addition, although alleged by the appellant, 
there is no competent medical evidence which reflects that 
the veteran's service-connected psychiatric disorder 
aggravated or in way contributed to the onset and related 
medical problems, to include liver failure which directly 
caused or contributed his death in June 1999.  

In summary, no medical evidence of record links the cause 
of the veteran's death as listed on his death certificate 
to any event or etiology of service.  Moreover, 
application of the pertinent statutes and regulations does 
not permit the grant of service connection for the 
veteran's liver failure, diabetes, or cardiovascular, 
renovascular, peripheral vascular disease on a presumptive 
basis since it is not shown that such disease or disorder 
became manifest within one year after service.  38 C.F.R. 
§§ 3.307, 3.309.

In reaching this decision, the Board has considered the 
information from the Internet discussing Trazodone-induced 
hepatotoxicity and statin drugs and liver disease 
submitted by the appellant.  Although this information 
generally may support the appellant's claim, it also 
indicates that in only 5 percent of the cases was 
significant liver toxicity observed for patients taking 
statin drugs and discusses only six cases relating 
Trazodone and liver disease.  The Board does not assign 
this type of evidence much weight, as it does not 
establish a relationship between the veteran's liver 
disease and medications taken for his service-connected 
PTSD with any degree of certainty.  Further, this Internet 
evidence does not address the facts that are specific to 
the veteran's case, as was done by the December 2001 VA 
specialist.  Medical treatise evidence, however, can 
provide important support when combined with an opinion of 
a medical professional.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  In this case, the record does not 
contain an opinion of a medical professional linking or 
suggesting a link between the veteran's period of service 
or his liver disease and his service-connected PTSD.  
Thus, the Board concludes that this information is 
insufficient to establish the required medical nexus 
opinion.

The only remaining evidence in support of the appellant's 
claims is her own opinion linking the veteran's death to 
the medications the veteran took for his service-connected 
PTSD.  However, being a layperson, she is not competent to 
give an opinion regarding medical causation or diagnosis, 
and her statements on such matters do not establish 
service connection.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the claim must be denied.

1151 Claim
 
The appellant contends that some of the medications 
prescribed by the VA, including those prescribed for the 
veteran's service-connected PTSD, caused or contributed to 
the development of his liver disease.  The appellant has 
indicated that VA physicians were negligent in continuing 
to treat the veteran with those drugs when it was 
discovered that he had liver function abnormalities.  

With respect to the appellant's claim under the provisions 
of section 1151, the law provides that the VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected 
under the following circumstances: if the veteran suffers 
from additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, 
or examination; or caused in the pursuit of certain 
vocational rehabilitation.  The qualifying disability or 
death must not be the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.358, 3.800 (2002).  Competent medical 
evidence is required to support claims involving a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence 
in medical treatment.  Specifically, the claimant must 
show additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination.  In the alternative, 
the claimant must show that he/she suffers from additional 
disability or death which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the additional disability was an event 
which was not reasonably foreseeable.  See 38 U.S.C.A. § 
1151 (a)(1)(A) and (B) (West 1991 & Supp. 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or 
injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will 
not be payable for the continuance or natural progress of 
diseases or injuries for which the hospitalization or 
treatment was authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or 
an aggravation of an existing disease or injury was 
suffered as a result of hospitalization or medical 
treatment and is not merely coincidental therewith.  The 
mere fact of aggravation, alone, will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
training, hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences 
of medical or surgical treatment properly administered 
with the express or implied consent of the veteran.  38 
C.F.R. § 3.358(c)(3).

In this case, the record includes a December 2001 VA 
medical opinion indicating that the veteran died from end-
stage renal disease caused by long-term diabetes mellitus 
and hyperlipidemia, with extensive vascular disease and 
insufficiency of the coronary, renal and peripheral 
vasculature.  The VA specialist added that the medications 
the veteran received for elevated cholesterol, Lovastatin 
and Atorvastatin, have been associated wit hepatocellular 
inflammation, which could cause a rise in the liver 
enzymes, AST and ALT, otherwise known as SGOT and SGPT; 
however, this was not the type of liver disease that was 
seen in the veteran.  Instead, he had cholestatic liver 
disease, marked by obstruction of extrahepatic biliary 
vessels.  Because the type of liver disease the veteran 
had was not associated with any of the drugs in question, 
it was very unlikely that either the statin drugs or 
Trazodone, which was administered for his PTSD, played a 
role in the veteran's death.  

It was also the VA specialist's medical opinion that there 
was no evidence that the veteran was given substandard 
care by the Palo Alto VAMC.  His VA care appeared to have 
been appropriate with pharmacologic review of his 
medications, taking into consideration the veteran's known 
renal disease.  When the veteran's biliary obstruction was 
noted, the VA physician ordered the appropriate initial 
test, an ultrasound of the upper abdomen, which was done 
at Kaiser Permanente, where the veteran focused his 
subsequent medical care as the veteran did not return for 
further medical care at the VAMC.  When the veteran 
contacted his VA physician, after transferring his care to 
Kaiser, she recommended appropriately that the veteran 
discuss medications with his treating Kaiser physicians 
and no further medications were dispensed by VA after 
January 15, 1999.  Thus, the VA specialist opined that any 
problems related to medications occurring in the four 
months before the veteran's death would be highly unlikely 
to have a relationship to the medications prescribed by 
VA.  Moreover, there was no evidence in the record to 
suggest carelessness, negligence, or lack of proper skill, 
or error in the judgment, or similar instance of fault, on 
the part of the VA with regard to care.  The record is 
devoid of any additional medical evidence or opinions 
contradicting the findings of the December 2001 VA medical 
expert.

For the foregoing reasons, the Board finds that the 
veteran's cause of death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on VA's part.  The 
veteran's demise based on his diabetes, and various 
coronary, renal and peripheral vascular diseases was 
reasonably foreseeable.  Therefore, entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C. § 1151 is denied.  See 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2002).

As the preponderance of the evidence is against the 
appellant's claims, the benefit-of-the-doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C. § 1151 is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

